[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Petitioner's petition complains about the lack of timely notary services which he claims interferes with his ability to send pleadings to the Court on various matters.
It is well-settled law that prison officials are accorded great deference in matters of prison security and prison administration. Rules have been set forth regarding the availability of a notary public. It is not up to the Court to interfere with the daily administrative procedures of prison officials. That is not the reason for which habeas corpus petitions were enacted in the Constitution. This is a matter too insignificant to be brought as a petition for a writ of habeas corpus.
Accordingly, the Petitioner is left to his remedies under prison regulations and appeal processes therefrom.
The petition is denied sua sponte.
Rittenband, JTR